280 F.2d 423
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.KANE CHEVROLET CO., Inc., Respondent.
No. 5635.
United States Court of Appeals First Circuit.
March 24, 1960.

Charles K. Rice, Asst. Atty. Gen., Department of Justice, Washington, D. C., for petitioner.
Robert S. Judge, Phister & Judge, Boston, Mass., for respondent.
PER CURIAM.


1
Upon stipulation, it is ordered that the petition for review, 32 T.C. 596, herein be, and the same hereby is, dismissed; and further


2
It is ordered that mandate herein issue forthwith.